313 S.W.3d 730 (2010)
Jerloin WEAVER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70682.
Missouri Court of Appeals, Western District.
June 22, 2010.
Frederick J. Ernst, for Appellant.
John M. Reeves, for Respondent.
Before Division Two: MARK D. PFEIFFER, Presiding Judge, VICTOR C. HOWARD, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Jerloin Weaver appeals the denial of his Rule 24.035 motion after an evidentiary hearing. On appeal, Weaver claims that the motion court clearly erred in denying his motion because his attorney provided ineffective assistance of counsel in that he failed to file a motion to suppress or present evidence in support of a motion to suppress. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).